Appeal from a judgment of the Court of Special Sessions of the City of New York, Borough of Queens, convicting appellant of assault in the third degree. Judgment reversed on the law and the facts and a new trial ordered. The finding of guilt beyond a reasonable doubt vas against the weight of the credible evidence. Wenzel, Acting P. J., Murphy, Ughetta and Hallman, JJ., concur; Beldock, J., dissents and votes to affirm, with the following memorandum: The record presents issues of fact and the resolution of such issues was not against the weight of the evidence.